DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Ding et al. (U.S. Patent No. 4,804,905) discloses a capacitive measuring system.  The device comprises a sensor which includes a casing and has an active face facing the movable part.  The device further comprises a charge amplifier, a triaxial cable connecting the sensor to the amplifier.  Two conductive shields surrounding said central body and connected to respective conductors of said triaxial cable, insulation means of ceramic or glass between the central body and said conductive shields, and means including a threaded connection securing said sensor with axial adjustment in the casing.  The prior art fails to teach in combination with the rest of the limitations in the claim: “wherein, the sensors include a plurality of strain gauges, configured to provide strain measurements proportional to deflection experienced by the proprotor system.” 

 
Allowable Subject Matter
2.	Claims 1-13 and 15-20 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein, the sensors include a plurality of strain gauges, configured to provide strain measurements proportional to deflection experienced by the proprotor system.”

Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein, the sensors include a plurality of strain gauges configured to provide strain measurements proportional to deflection experienced by the proprotor system.”


Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “transmitting the sensor measurements from the plurality of sensors to a flight control computer; determining a tip gap distance based on the sensor measurements including comparing the sensor measurements with a plurality of nominal values for the sensors.” 

	Claims 2-9 are allowable due to their dependencies on claim 1; claims 11 and 12 are allowable due to their dependencies on claim 10; claims 15, 16 and 18-20 are allowable due to their dependencies on claim 13; claim 17 is allowable due to its dependency on claim 16. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866